DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 21 December 2020.  The amendments that have been amended filed 21 December 20210 amended claims 1, 10, and 15.  Currently Claim 1-20 are pending and have been examined.  The Examiner notes that the 101 rejection was previously withdrawn in the Office Action filed 31 October 2019.  

Response to Arguments

Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 11 that “claim 1 includes “identifying a first set of roles for the candidate based on an assessment and receiving a selection of a role from among the first set of roles.”  It is respectfully submitted that the cited references do not disclose or suggest this combination of features… in stark contrast to claim1, which provides for receiving a selection of a role (i.e. from a user) from a first set of roles, and thus subjective, Baladi specifically discloses that its selection is made by an objective metric by a computing device based on a score… does 
The Examiner respectfully disagrees.
In response to the arguments in the Examiner points out that the first part of the claim limitation states “identifying a first set of roles for the candidate based on an assessment”.  It is not clear from the claim language that this is either a subjective or objective requirement, merely it states that that it identifies a role based on an assessment, and Baladi as indicated by the Applicant from par. [0053] states “provided information from the user request and the assertion is then used to calculate a scores for a list of predetermined occupations… an objective metric that recommends career directions”.  This is viewed by the Examiner that through the use of metrics an identification of a role for a candidate (i.e. career direction) is identified.  The Examiner does not believe that the claim is written in such a way that one of ordinary skill in the art would narrow the claim to be required to either be a subjective metric or an objective metric, but merely an assessment based on received data and it therefore viewed that Baladi discloses the claimed identifying a first set of roles for the candidate based on an assessment.
With regard to the claim limitation “receiving a selection of a role from among the first set of roles”, the Examiner believes that the teaching of Baladi which specifically states “recommends career directions for the job seeker… In other words, the scores represent how the job seeker fits for every predetermined occupation”.  As has been argued above Baladi has been shown to teach the use of metrics an identification of a role for a candidate (i.e. career direction) is identified, and is viewed to be more than one possible role or career.  Whereas as noted by the Applicant, Baladi states that “the scores associated with each predetermined occupation”, which is viewed as the selection of a role from the first (i.e. predetermined) set of roles.  It is therefore 

The Applicant argues on pages 11-12 that “claim 1 is amended herein to explicitly recite “identifying a second set of roles that are different for the candidate based on the adjusted assessment based on the interaction data from the simulated experience… as the rest of Baladi, makes plain that an identification of a second set of roles that are different from the candidate based on an adjustment assessment that is based on the interaction data from the simulated experience, as provided in the context of claim 1, as currently presented, is not disclosed or suggested”. 
The Examiner respectfully disagrees.
In response to the arguments in the Examiner points out that as noted above with regard to the claim limitation “providing a simulated experience of the selected role through an immersive virtual environment created by the computer and collecting a set of interaction data from the simulated experience to determine a suitability for the selected role”, the Examiner believes that par. [0053] which utilizes collected interaction data by user to make a recommendation on a career directions.  The interaction data can be seen in the previous paragraph [0052] which provides the user interacting with a dedicated website in order to help in recommendation of career direction.  Which is seen as the identifying of one or more possible 

The Applicant argues on pages 12-15 that Wallace “in stark contrast to claim 1 as currently presented, which provides for a computerized collection of the interaction data from the simulated experience to determine a suitability for the role selected by a user, Wallace provides a training of a trainee.  Whether or not a trainee is suitable for a position are not of concern of Wallace”. 
The Examiner respectfully disagrees.


The Applicant argues on pages 15-18 that “an assessment that comprises an array of assessment scores that can be modified by the candidate, wherein the assessment score is then used to identify the first set of roles, as provided in the context of claim 1, is not disclosed or suggested by Baladi, whether taken alone or in combination with Wallace or Goolden”. 
The Examiner respectfully disagrees.
In response to the arguments in the Examiner points out that the claim states that “an assessment that comprises an array of assessment scores that can be modified by the candidate” and is not taught by Baladi, but Goolden.  Specifically Goolden teaches employee makes an adjustment based on multiple scores for a user, these adjustments to multiple scores are viewed to be the modification by the candidate of assessment scores.  It is viewed that the claims are reasonably broad and merely require the art to disclose that a user has the ability to make adjustment to an assessment scores and therefore teaches this limitation.  While the Applicant points to specific drawing that indicate a great level of detail as to the workings of the adjustment to the assessment this is not reflected in the claims.  As is provided in the MPEP 2111.01(II) it is improper to import claim limitations from the specification and as such the Examiner must evaluate the claims as provided and there is nothing in the claims as to the extent of the adjustment or how the adjustment take place merely “an assessment that comprises an array of 
It is then noted that Goolden is combined using KSR rational to combine with the other the two references using the combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  Similar to Baladi and Wallace, all the references deal with the collection of information about a user to determine an aspect of their performance in a working environment and are viewed to be analogous art and in the same field of endeavor.  While Baladi teaches an assessment of a user, now within a virtual environment thanks to Wallace, the combination of Goolden provides a way of adjusting the performance of a user in a working environment and adds the specific missing component of allowing a user to adjust a number (i.e. array) of assessment scores.  Additionally as the pieces of art are viewed as analogous art in the same field of endeavor it would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi and Wallace the assessment comprises an array of assessment scores that can be modified by the candidate and adjusting the assessment regarding the candidate based on the set of interaction data as taught by Goolden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi, Wallace, and Goolden teach the collecting of information regarding a user and determining career related data for a user and they do not contradict or diminish the other alone or when combined, and the combination would be proper.  
	The rejection is therefore maintained.	

The Applicant argues on page 18 that “claim 1 provides for a modification of the assessment score itself.  Thus, receiving an assessment regarding a candidate, wherein the assessment comprises an array of assessment scores that can be modified by the candidate, is not disclosed or suggested by Goolden”. 
The Examiner respectfully disagrees.
In response to the arguments in the Examiner points out that in the previously presented par. [0079] of Goolden states “In company performance module 1104 and project performance module 1105, supervisor correlates employee specific measures from modules 1001 through 1003 above, to specific key business measures from key business measure component 1100 and to specific files from modules 1200 and 1300, discussed above. By actually connecting the fields associated with a particular employee to key business measures 1100, business data files 1200 and business project files 1300, employee performance can be correlated to overall business performance.”  This is viewed to be a user receives this performance module from their supervisor or is viewed to be the receiving of an assessment regarding the candidate.  Later in the same paragraph it states “permits him to receive real-time feedback and to provide progress to others who may view his appraisal during the appraisal time period. When employee adjusts his goals, a normalized score is automatically generated that reflects the performance of the employee”.  This is viewed to be the portion of the claim that states an array of assessment scores that can be modified by the candidate.  Therefore it is viewed that Goolden does teach collected information regarding the candidate and allowing the candidate to make adjustments to one of many portions of the appraisal in the form of goal adjustments that have an impact on the .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-13, 15, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baladi (U.S. Patent Publication 2014/0172732 A1) in view of Wallace et al. (U.S. Patent Publication 2014/0162224 A1) (hereafter Wallace) in further view of Goolden (U.S. Patent Publication 2009/0210296 A1).

	Referring to Claim 1, Baladi teaches a computer implemented method comprising:

identifying a first set of roles for the candidate based on the assessment (see; par. [0007] and par. [0053] of Baladi teaches discloses identifying job roles for a candidate based on their assessment).

receiving a selection of a role from among the first set of roles (see; par. [0007] and par. [0053] of Baladi teaches receiving an ability to select one of many roles based on a performance).

identifying a second set of roles that are different for the candidate based on the adjusted assessment based on interaction data (see; par. [0007], and par. [0052] of Baladi 

providing a career progression that indicates a relationship between the second set of roles and which role of the second set of roles to be considered after which role  (see; par. [0007], par. [0053], and par. [0152] of Baladi teaches providing in virtual reality the ability to determine and then provide a career direction (i.e. career progression) that would based on a score determine a next job in the sequence to go to).

Baladi does not explicitly disclose the following limitation, however,

Wallace teaches receiving an assessment regarding a candidate (see; par. [0055] of Wallace teaches receiving an assessment regarding a candidate), and
providing a simulated experience of the selected role through an immersive virtual environment created by the computer and collecting a set of interaction data from the simulated experience to determine a suitability for the selected role (see; par. [0034] of Wallace teaches providing a simulated experience through an immersive virtual environment that collects interaction data of the user in the virtual environment, par. [0007] in order to determine the level of performance at the specific job or task (i.e. selected role)).
a simulated experience (see; par. [0034] of Wallace teaches providing a simulated experience through an immersive virtual environment that collects interaction data of the user in the virtual environment, par. [0007] in order to determine the level of performance at the specific job or task (i.e. selected role)).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided 

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose providing a simulated experience of the selected role through an immersive virtual environment created by the computer and collecting a set of interaction data from the simulated experience to determine a suitability for the selected role, and a simulated experience.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi providing a simulated experience of the selected role through an immersive virtual environment created by the computer and collecting a set of interaction data from the simulated experience to determine a suitability for the selected role and a simulated experience as taught by Wallace since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi and Wallace teach the collecting of information regarding a user and determining career related data for a user and they do not contradict or diminish the other alone or when combined.

Baladi in view of Wallace does not explicitly disclose the following limitation, however,

Goolden teaches wherein the assessment comprises an array of assessment scores that can be modified by the candidate (see; par. [0079] of Goolden teaches employee makes an adjustment based on multiple scores for a user).
adjusting the assessment regarding the candidate based on the set of interaction data (see; par. [0079] and par. [0083] of Goolden teaches adjusting an assessment taking into account the interaction of the user).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Goolden provides providing normalized correlated real time employee appraisal and as it is comparable in certain respects to Baladi and Wallacewhich determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi and Wallace discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi and Wallace fails to disclose the assessment comprises an array of assessment scores that can be modified by the candidate and adjusting the assessment regarding the candidate based on the set of interaction data.

Goolden discloses the assessment comprises an array of assessment scores that can be modified by the candidate and adjusting the assessment regarding the candidate based on the set of interaction data.


	

	Referring to Claim 2, see discussion of claim 1 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi further discloses a method having the limitations of:

	receiving a second selection of a role from among the second set of roles (see; par. [0007] and par. [0035] of Baladi teaches receiving a second selection of available roles from possible roles (i.e. second role)).

adjusting the set of assessment regarding the candidate based on the second set of interaction data (see; par. [0008] of Baladi teaches making changes to the virtual assessment regarding ongoing collected interaction data for a different role).

identifying a third set of roles for the candidate based on the adjusted set of assessment (see; Figure 10 of Baladi teaches identifying another different roles based on an assessment as part of career progression)).

Baladi does not explicitly disclose the following limitation, however,

providing a simulated experience of the second selected role and collecting a second set of interaction data from the simulated experience (see; par. [0034] of Baladi teaches providing a simulated experience using one of multiple roles and collecting the information from the interaction during the one of many interactions).


The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose the providing a simulated experience of the second selected role and collecting a second set of interaction data from the simulated experience.

Wallace discloses the providing a simulated experience of the second selected role and collecting a second set of interaction data from the simulated experience.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi the providing a simulated experience of the second selected role and collecting a second set of interaction data from the simulated experience as taught by Wallace since the claimed invention is merely a combination of old elements, and in the 


	Referring to Claim 3, see discussion of claim 1 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi further discloses a method having the limitations of:

receiving the selection of the role from among the first set of roles comprises providing a user interface for receiving the selection (see; Figure 10, and par. [0008] of Baladi teaches receiving a selection of a role to a user on a display).


	Referring to Claim 4, see discussion of claim 1 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi further discloses a method having the limitations of:

each set of the first and second set of roles comprises a progression of different roles (see; par. [0007]-[0008] if Baladi teaches a number of different roles (i.e. first and second) as part of a career progression (i.e. progression)).


	Referring to Claim 7, see discussion of claim 1 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi does not explicitly disclose a method having the limitations of, however,

Wallace teaches collecting the set of interaction data from the simulated experience of the selected role comprises receiving a work product of the candidate performing the selected role (see; par. [0007] of Wallace teaches collecting interaction data from simulated experiences from a selected role that is related to completing work task for the user to perform the selected role).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose collecting the set of interaction data from the simulated experience of the selected role comprises receiving a work product of the candidate performing the selected role.

Wallace discloses collecting the set of interaction data from the simulated experience of the selected role comprises receiving a work product of the candidate performing the selected role.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi collecting the set of interaction data from the simulated 


	Referring to Claim 9, see discussion of claim 1 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi further discloses a method having the limitations of:

adjusting the assessment regarding the candidate based on the set of interaction data comprises performing at least one of (i) a knowledge check, and (ii) a skill check of the interaction data, and adjusting the assessment based on the result of the knowledge or skill check (see; par. [0007]-[0008] of Baladi teaches adjusting the assessment regarding a user’s virtual interaction with a program that is testing a user’s knowledge).


	Referring to Claim 10, Baladi in view of Wallace in further view of Goolden teaches a method.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

producing a recommendation for the candidate based on the received interaction data (see; par. [0007], and par. [0053] of Baladi teaches based on the assessment of the user interaction data identifying a potential second role as part of a recommended career direction, based on a score that identifies every predetermined occupation).


	Referring to Claim 11, see discussion of claim 10 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi in view of Wallace does not explicitly disclose a method having the limitations of, however,

Goolden teaches providing a user interface to allow adjustment of the received assessment (see; par. [0079] of Goolden providing an ability for a user to make adjustments to the goals that directly affect the real time employee appraisal).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Goolden provides providing normalized correlated real time employee appraisal and as it is comparable in certain respects to Baladi and Wallacewhich determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi and Wallace discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the 

Goolden discloses providing a user interface to allow adjustment of the received assessment.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi and Wallace providing a user interface to allow adjustment of the received assessment as taught by Goolden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi, Wallace, and Goolden teach the collecting of information regarding a user and determining career related data for a user and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 10 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi further disclose a method having the limitations of, 

generating a questionnaire (see; par. [0084] of Baladi teaches the creation of a questionnaire).

receiving a set of responses to the questionnaire (see; par. [0084] of teaches receiving responses from the user about a questionnaire).

extracting the assessment from the response to the questionnaire (see; par. [0117] of Baladi teaches a chart that provides an assessment from response to a questionnaire).


Referring to Claim 13, see discussion of claim 10 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi further disclose a method having the limitations of,

adjusting the assessment based on the analysis of the work product (see; par. [0007]-[0008] of Baladi based on the virtual assessment of tasks make adjustment to the assessment).

Baladi does not explicitly disclose the following limitation, however,

Wallace teaches analyzing a work product by the candidate (see; par. [0007] of Wallace teaches analyzing the work performed by the user in the virtual environment), 

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose analyzing a work product by the candidate.

Wallace discloses analyzing a work product by the candidate.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi analyzing a work product by the candidate as taught by Wallace since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi and Wallace teach the collecting of information regarding a user and determining career related data for a user and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, Baladi in view of Wallace in further view of Boolden teaches a method.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

a display unit (see; Figure 12 of Baladi teaches a display).

a set of one or more processing units (see; Figure 12 of Baladi teaches a processor).

a storage device storing a set of instructions, wherein an execution of the set of instructions by the set of processing units configures the computing device to perform acts comprising: (see; Figure 12 of Baladi teaches a storage device connected to a processor).

Baladi does not explicitly disclose the following limitations, however,

Wallace teaches providing a graphical user interface (GUI) at the display unit (see; par. [0009] and par. [0036] of Wallace discloses a GUI), and
receiving background information regarding the candidate by using the GUI (see; par. [0006] of Wallace teaches receiving the assessment of a user based on interaction as well as collected information prior to assessment (i.e. background)).
deriving an assessment regarding a candidate from the received background information (see; par. [0006] of Wallace teaches determining an assessment of a user based on interaction as well as collected information prior to assessment (i.e. background)).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose providing a graphical user interface (GUI) at the display unit, receiving background information regarding the candidate by using the GUI, and deriving an assessment regarding a candidate from the received background information.

Wallace discloses providing a graphical user interface (GUI) at the display unit, receiving background information regarding the candidate by using the GUI, and deriving an assessment regarding a candidate from the received background information.




	Referring to Claim 16, see discussion of claim 15 above, while Baladi in view of Wallace in further view of Goolden teaches the computing device above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2, except for the following limitations, however,

Wallace teaches GUI (see; par. [0009] and par. [0036] of Wallace discloses a GUI),

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed 

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose GUI.

Wallace discloses a GUI.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi the GUI as taught by Wallace since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi and Wallace teach the collecting of information regarding a user and determining career related data for a user and they do not contradict or diminish the other alone or when combined.


Referring to Claim 18, see discussion of claim 15 above, while Baladi in view of Wallace in further view of Goolden teaches the computing device above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8, except for the following noted exception.

Wallace teaches GUI (see; par. [0009] and par. [0036] of Wallace discloses a GUI),

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. 

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose GUI.

Wallace discloses a GUI.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi the GUI as taught by Wallace since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi and Wallace teach the collecting of information regarding a user and determining career related data for a user and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 20, see discussion of claim 15 above, while Baladi in view of Wallace in further view of Goolden teaches the computing device above, Baladi further discloses a method having the limitations of:

execution of the set of instructions further configures the set of processing units to adjust the assessment regarding the candidate based on the received set of interaction data (see; par. [0007]-[0008] of Goolden teaches a processor used to adjust the assessment based on interaction data virtually).


Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baladi (U.S. Patent Publication 2014/0172732 A1) in view of Wallace et al. (U.S. Patent Publication 2014/0162224 A1) (hereafter Wallace) in further view of Goolden (U.S. Patent Publication 2009/0210296 A1) in further view of Takanori et al. (JP 2007-241792 A) (hereafter Takanori).

	Referring to Claim 5, see discussion of claim 4 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi in view of Wallace in further view of Goolden does not explicitly disclose a method having the limitations of, however,

Takanori teaches the progression of roles comprises one or more career paths that each comprises a set of nodes, each node corresponding to a different role (see; pg. 5, par. 1 of Takanori teaches a progression of roles comprising a career path made up of nodes that decision lead in a direction based on different roles).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is 

Baladi, Wallace, and Goolden discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi, Wallace, and Goolden fails to disclose the progression of roles comprises one or more career paths that each comprises a set of nodes, each node corresponding to a different role.

Takanori discloses the progression of roles comprises one or more career paths that each comprises a set of nodes, each node corresponding to a different role.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi, Wallace, and Goolden the progression of roles comprises one or more career paths that each comprises a set of nodes, each node corresponding to a different role as taught by Takanori since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi, Wallace, Goolden, and Takanori teach 


	Referring to Claim 17, see discussion of claim 15 above, Baladi in view of Wallace in further view of Goolden teaches the computing device above Claim 17 recites the same or similar limitations as those addressed above in claim 5, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 5, 


Claims 6, 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baladi (U.S. Patent Publication 2014/0172732 A1) in view of Wallace et al. (U.S. Patent Publication 2014/0162224 A1) (hereafter Wallace) in further view of Goolden (U.S. Patent Publication 2009/0210296 A1) in view of Marino et al. (U.S. Patent Publication 2015/0140526 A1) (hereafter Marino).

	Referring to Claim 6, see discussion of claim 1 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi further discloses a method having the limitations of:

wherein receiving the assessment regarding the candidate comprises receiving background information regarding the candidate and extracting the assessment from the received background information regarding the candidate (see; par. [0006] of Baladi teaches receiving the assessment of a user based on interaction as well as collected information prior to assessment (i.e. background)).

Baladi does not explicitly disclose the following limitation, however,

Wallace teaches wherein providing a simulated experience of a role comprises providing an avatar to represent the candidate (see; par. [0022], and par. [0034] of Wallace teaches providing a simulated experience in the form of a particular role and providing an avatar for the user),

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose providing a simulated experience of a role comprises providing an avatar to represent the candidate.

Wallace discloses providing a simulated experience of a role comprises providing an avatar to represent the candidate.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi the providing a simulated experience of a role comprises providing an avatar to represent the candidate as taught by Wallace since the claimed invention is merely a combination of old elements, and in the combination each element merely would 

Baladi in view of Wallace in further view of Goolden does not explicitly disclose the following limitation, however,

Marion teaches wherein the avatar is generated based on the received background information regarding the candidate (see; par. [0066] and par. [0070] of Marino teaches an avatar is generated based on profile information of the candidate).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Goolden provides providing normalized correlated real time employee appraisal and as it is comparable in certain respects to Baladi and Wallace which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Marino provides a career preference assessment and as it is comparable in certain respects to Baladi, Wallace, and Goolden which deal with the adaptive survey and assessment administration as well as the instant application it is viewed as analogous art and reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi, Wallace, and Goolden discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi, Wallace, and Goolden fails to disclose the avatar is generated based on the received background information regarding the candidate.

Marino discloses the avatar is generated based on the received background information regarding the candidate.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi, Wallace, and Goolden the avatar is generated based on the received background information regarding the candidate as taught by Marino since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi, Wallace, Goolden, and Marino teach the collecting of information regarding a user and determining career related data for a user and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Baladi in view of Wallace in further view of Goolden teaches the method above, Baladi in view of Wallace in further view of Goolden does not explicitly disclose a method having the limitations of, however,

Marino teaches providing the simulated experience comprises providing a coding platform configured to allow the candidate to perform coding tasks (see; Table 11 and par. [0078] of Marino teaches collecting interaction data from a simulation based on working in a specific role of a job being evaluated and includes a simulation of computer programmer tasks (i.e. coding)).



Baladi, Wallace, and Goolden discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi, Wallace, and Goolden fails to disclose providing the simulated experience comprises providing a coding platform configured to allow the candidate to perform coding tasks.

Marino discloses providing the simulated experience comprises providing a coding platform configured to allow the candidate to perform coding tasks.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi, Wallace, and Goolden providing the simulated experience 


	Referring to Claim 19, see discussion of claim 15 above, while Baladi in view of Wallace in further view of Goolden teaches the computing device above Claim 19 recites the same or similar limitations as those addressed above in claim 6, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 6, except for the following noted exception.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bublitz (U.S. Patent Publication 2005/0197988 A1) in view of Marino et al. (U.S. Patent Publication 2015/0140526 A1) (hereafter Marino) in further view of Lahti et al. (U.S. Patent Publication 2016/0283905 A1) (hereafter Lahti) in further view of Ostby et al. (U.S. Patent 5,326,270) (hereafter Ostby).

	Referring to Claim 14, see discussion of claim 10 above, while Bublitz in view of Marino teaches the method above, Bublitz in view of Marino in further view of Lahti further discloses a method having the limitations of:

extracting a first and second set of scores (see; par. [0050] and par. [0053] of Wallace discloses extracting multiple scores associated with the assessed skills), and
wherein each score in the first set of scores corresponds to a specific skill, and wherein each score in the second set of scores corresponds to a personality trait (see; par. [0056] and par. [0115] of Baladi teaches a score is based on specific skill of the user and another score is based on the morale (i.e. personality)).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi fails to disclose extracting a first and second set of scores and wherein each score in the first set of scores corresponds to a specific skill, and wherein each score in the second set of scores corresponds to a personality trait.

Wallace discloses a extracting a first and second set of scores and wherein each score in the first set of scores corresponds to a specific skill, and wherein each score in the second set of scores corresponds to a personality trait.



Baladi in view of Wallace in further view of Goolden does not explicitly disclose the following limitation, however,

Ostby teaches receiving a set of raw candidate data (see; col. 4, lines (34-51) of Ostby teaches receiving raw data set about candidate).

The Examiner notes that Baladi teaches similar to the instant application determine an occupations best suited for the user from one of many possible jobs using provided data. Specifically, Baladi the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user and as it comparable in certain respects to the instant application analyzes image data provided by a user in dealing with mapping it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Wallace provides simulator for skill oriented training and as it is comparable in certain respects to Baladi which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Goolden provides providing normalized correlated real time employee appraisal and as it is comparable in certain respects to Baladi and Wallace which determine an occupations best suited for the user from one of many possible jobs using provided data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Finally, Ostby provides an assessing an individual’s task processing style 

Baladi, Wallace, and Goolden discloses the searching for job opening determining information about the users, skills, abilities, and work activities that is then determine an occupations best suited for the user.  However, Baladi, Wallace, and Goolden fails to disclose receiving a set of raw candidate data.

Ostby discloses the receiving a set of raw candidate data.

It would be obvious to one of ordinary skill in the art to include in the career determination (system/method/apparatus) of Baladi, Wallace, and Goolden the receiving a set of raw candidate data as taught by Ostby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Baladi, Wallace, Goolden, and Ostby teach the collecting of information regarding a user and determining career related data for a user and they do not contradict or diminish the other alone or when combined.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623